     Case 5:20-cv-01166-SB-SP Document 27 Filed 01/15/21 Page 1 of 1 Page ID #:117


                                                        January 15, 2021
1                                                             VPC
2

3

4
                               UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     DENISE MEJIA,                              Case No.: 5:20-cv-01166-SB-SP
8
                  Plaintiff,
9
                                                ORDER TO SHOW CAUSE RE:
10   vs.                                        SANCTIONS
11   UNITED STATES OF AMERICA;
12   BUREAU OF LAND MANAGEMENT
     OFFICER WESLEY MILLER, in his
13
     individual and official capacity;
14   NATIONAL PARK SERVICE
15
     RANGER CHARLES BROWN, in his
     individual and official capacity,
16
                  Defendants.
17

18
           The parties were set to appear for a Scheduling Conference on January 15,
19
     2021 at 8:30 a.m. Dkt. No. 22. Plaintiff’s counsel failed to appear.
20

21         IT IS HEREBY ORDERED that Plaintiff is to show cause, by filing a
22   declaration no later than January 22, 2021, why sanctions should not issue for
23   counsel’s failure to appear. Counsel are directed to appear before this Court for a
24   hearing on this order on January 29, 2021 at 8:30 a.m.
25

26   DATED: January 15, 2021                   _______________________________
27                                                  Stanley Blumenfeld, Jr.
                                                   United States District Judge
28
